IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TODD MISAMORE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-0761

SWIFT TRANSPORTATION
and GALLAGHER BASSETT
SERVICES,

      Appellees.

_____________________________/

Opinion filed November 14, 2017.

An appeal from an order of the Judge of Compensation Claims.
Neal P. Pitts, Judge.

Date of Accident: December 10, 2014.

Nicolette E. Tsambis and Bradley G. Smith of Smith, Feddeler, Smith, P.A.,
Lakeland, for Appellant.

Jamey S. Rodgers of McDonald & Rodgers, P.A., Altamonte Springs, for Appellees.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and WETHERELL and WINSOR, JJ., CONCUR.